Notice of Allowance
This is a reissue application of U.S. Patent No. 9,678,382 (“the ‘382 patent”). This application was filed 6/13/2019 and therefore the statutory provisions of the America Invents Act (“AIA ”) govern this proceeding; all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions. In light of the effective filing date of the ‘382 patent, the pre-AIA  first to invent provisions govern the prior art rejections. 
Applicant filed a preliminary amendment on 6/13/2019, in which the specification was amended, claims 3, 6, 11, 14, 16, and 18 were cancelled, claims 1, 2, 4, 5, 7-10, 12, 13, 15, and 17 were amended, and claims 20-26 were added. Following a non-final action, applicant filed a response on 3/15/2021 (“Response”) in which the specification was amended, claims 1, 2, 4, 5, 7-10, 12, 13, 15, 17, and 22-26 were amended, and a new reissue declaration filed. Claims 1, 2, 4, 5, 7-10, 12, 13, 15, 17, and 19-26 are pending.

Allowable Subject Matter
Claims 1, 2, 4, 5, 7-10, 12, 13, 15, 17, and 19-26 are allowed. 
There is not taught or disclosed in the prior art a light unit including, inter alia, an optical pattern comprising a first pattern on the lower surface of a diffusion plate, a second pattern on the lower surface of the first pattern, and a third pattern on the lower surface of the second pattern, wherein a vertical direction is perpendicular to the lower surface of the diffusion plate, wherein an imaginary plane, taken in the vertical direction and including an outer lateral surface of the second pattern, also includes a portion of the first pattern and a portion of the third pattern, wherein an area of the first pattern is larger than an area of the second pattern, wherein the optical pattern includes a first region, a second region, and a third region from the imaginary 
These requirements are more clear when viewed in light of applicant’s annotated Fig. 7(c), filed with the Response. 150 is the diffusion plate, and 151a-c are the first, second, and third patterns, respectively.

    PNG
    media_image1.png
    293
    647
    media_image1.png
    Greyscale

A few things are apparent from these limitations. First, the second pattern 151b, the one that is between the other two, must be smaller in area than the first pattern 151a above it. Next, close to the edge of the second pattern 151b (i.e. the first region), the three patterns are all present and stacked. Further out in the light emitting direction (i.e. the second region) only two of the patterns are present and stacked. Still further out in that direction (i.e. the third region) only one pattern remains. This combination of requirements is not found in the prior art. 
Of Jung’s embodiments, two stand out as similar to that now claimed, Figs. 23 and 25. 


    PNG
    media_image2.png
    106
    107
    media_image2.png
    Greyscale

An imaginary plane taken in the vertical direction and including the outer edge of the second pattern also includes a portion of the first and third patterns. The pattern includes a first region closest to the imaginary plane formed of three layers, and a second region further in the light emitting direction formed of two layers (just past where 253 ends and only 252 and 251 are in the stack) and a third region further out in the light emitting direction including only one layer 251. However, unlike the claim, the area of the first pattern 253 is not larger than the area of the second pattern 252; the second is plainly larger. 
As to Fig. 25, there are first, second, and third patterns 251, 252, 253. 

    PNG
    media_image3.png
    118
    92
    media_image3.png
    Greyscale

An imaginary plane taken in the vertical direction and including the outer edge of the second pattern also includes a portion of the first and third patterns. An area of the first pattern is larger than that of the second pattern. The pattern includes a first region closest to the imaginary plane formed of three layers, and a second region formed of two layers. However, unlike the 
Of Shin’s embodiments, Fig. 9 is most similar to that now claimed, but is similar to Jung Fig. 25 discussed above. 

    PNG
    media_image4.png
    81
    110
    media_image4.png
    Greyscale

There is no apparent reason, other than hindsight, to modify any of these patterns to meet the claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed with the response have been fully considered and are persuasive.
The examiner agrees that the amendments overcome the objection to the specification and claims. The examiner agrees that the amendments overcome the section 112 rejection. The examiner agrees that the new reissue declaration sufficiently sets forth an error to overcome the section 251 rejection. The examiner agrees that neither Shin nor Jung teach the optical pattern as now claimed, as discussed above. The rejections based on those references are therefore withdrawn. Likewise, the reference patents in the double patenting rejections do not claim the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Menefee whose telephone number is (571)272-1944.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hetul Patel, can be reached on (571) 272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see https://efs.uspto.gov/efile/portal/home
/JAMES A MENEFEE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        Conferees: 

/LINH M NGUYEN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/H.B.P/Supervisory Patent Examiner, Art Unit 3992